In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State of New York Division of Housing and Community Renewal dated February 4, 1987, which found a reduction in services at the subject premises warranting a reduction in rent, the petitioner appeals from a judgment of the Supreme Court, Queens County (Graci, J.), dated July 13, 1988, which confirmed the determination and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
*747The respondent’s determination is supported by a rational basis in the record and is in accord with applicable law (see, 9 NYCRR 2202.16 [a]; 2200.3 [b]; Matter of Stratford Leasing Corp. v Gabel, 17 AD2d 332, affd 13 NY2d 607). Accordingly, the determination was properly confirmed (see, Matter of Howard v Wyman, 28 NY2d 434; Matter of Colton v Berman, 21 NY2d 322). Furthermore, under the circumstances presented, the petitioner was not denied any administrative due process rights because he was not notified of the respondent’s inspection of the subject premises (see, Matter of Rubin v Eimicke, 150 AD2d 697; Matter of Cohen v State of New York Div. of Hous. & Community Renewal, 131 AD2d 808; Matter of Concerned Citizens against Crossgates v Flacke, 89 AD2d 759, affd 58 NY2d 919). In this regard we note that the petitioner does not dispute the inspector’s finding upon which the determination was based, that tar was oozing up from the complaining tenant’s shower drain.
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Mollen, P. J., Spatt, Sullivan and Rosenblatt, JJ., concur.
o